Name: Commission Regulation (EEC) No 2054/82 of 27 July 1982 introducing a countervailing charge on pears originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 219/46 Official Journal of the European Communities 28 . 7 . 82 COMMISSION REGULATION (EEC) No 2054/82 of 27 July 1982 introducing a countervailing charge on pears originating in Spain markets or, in certain circumstances, on other markets ; Whereas for pears from Spain the entry prices calcu ­ lated in this way have for five consecutive market days been alternatively above and below the reference price ; whereas one of these entry prices is at least 0-6 ECU below the reference price ; whereas a counter ­ vailing charge should therefore be introduced for pears ; Whereas in accordance with the provisions of Article 26 (2) of Regulation (EEC) No 1035/72 that charge is applied in principle for six days ; Whereas if the system is to operate normally it should be calculated on the entry price on the following basis :  in case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2-25 % a rate of exchange based on their central rate,  for other currencies an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period, in relation to the Community currencies referred to in the previous indent, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738 /82 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25a ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a non-member -country is alternatively above and below the reference price for five to seven consecutive market days a countervailing charge is introduced in respect of that non-member country, save in exceptional cases ; whereas that charge is intro ­ duced when three entry prices fall below the reference price and one of those entry prices is at least 0-6 ECU below the reference price ; whereas that charge is equal to the difference between the reference price and the last available entry price by at least 0-6 ECU below the reference price ; Whereas Commission Regulation (EEC) No 1679/82 of 29 June 1982 fixing, for the 1982/83 marketing year the reference prices for pears (3) fixed the reference price for products of Class I for the month of July 1982 at 37-18 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the average of the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available , less the duties and the charges referred to in Article 24 (3 ) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas , in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18 /74 (4), as last amended by Regula ­ tion (EEC) No 3011 /81 (5), the prices to be taken into consideration must be recorded on the representative HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 0-89 ECU per 100 kilo ­ grams net is applied to pears, other than perry pears (subheading ex 08.06 B II of the Common Customs Tariff) originating in Spain . Article 2 This Regulation shall enter into force on 29 July 1982. Subject to the provisions of the second subparagraph of Article 26 (2) of Regulation (EEC) No 1035/72, this Regulation shall be applicable until 3 August 1982. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 190, 1 . 7 . 1982, p . 7 . 0 OJ No L 186, 30 . 6 . 1982, p . 14 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . (s) OJ No L 301 , 22 . 10 . 1981 , p . 18 28 . 7 . 82 Official Journal of the European Communities No L 219/47 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1982. For the Commission Poul DALSAGER Member of the Commission